In The
                                         Court of Appeals
                                Seventh District of Texas at Amarillo

                                                 No. 07-21-00150-CV


                            IN THE INTEREST OF A.J.G. AND X.G., CHILDREN

                                     On Appeal from the 69th District Court
                                              Dallam County, Texas,
                            Trial Court No. 12451, Honorable Jack Graham, Presiding

                                                December 21, 2021
                                        MEMORANDUM OPINION
                                Before QUINN, C.J., and PARKER and DOSS, JJ.


            S.D., the mother of A.G. and X.G.1 appeals from an order terminating her parental

rights to her two children under provisions of the Texas Family Code. See TEX. FAM.

CODE ANN. § 161.001(b)(1)(D). (E), (N), (O), (P), and (2).2 Father’s rights were also

terminated, but he did not bring an appeal.                       By a single issue, Mother asserts the

Department’s evidence was insufficient to support the trial court’s finding that termination

of her parental rights was in the children’s best interest. For the reasons discussed below,

we affirm.




            1   To protect the privacy of the children, we refer to S.D. as “Mother” and to the children by their
initials.

            2   Subsequent citations to the Texas Family Code will be as “§ ___” and “section ___.”
                                             Background


       In November 2019, a clerk in a retail store discovered a customer had left behind

a purse containing methamphetamine and a pipe. After the police were called, the purse

was identified as belonging to Mother. Mother admitted the presence of drugs in her

purse, but alternatively claimed they belonged to her sister-in-law or had been planted.


       The Department eventually became involved. At first, Mother was uncooperative,

denying using drugs and refusing a drug screen. When Mother agreed to participate in a

drug screen in December 2019, she tested positive for methamphetamine.3 The next

month, Mother did not appear for several scheduled drug screenings, so the Department

sought and obtained an Order in Aid of Investigation of Child Abuse or Neglect from the

trial court. When the Department attempted to contact Mother, it learned Mother and the

children had left town.


       Eventually, Mother was located and indicated she would be returning home. In

February 2020, both Mother and X.G., a one-year-old child, tested positive for

methamphetamine.           The Department requested and obtained an emergency order

removing the children and placing them in foster care.4


       After Mother tested positive for methamphetamine in April, September, and

October 2020, the trial court suspended visitation with the children until both parents could

participate in a drug screen. Accordingly, Mother and Father both tested positive for

illegal drugs in November 2020.                Thereafter, Mother entered a thirty-day drug




       3   Father also tested positive for methamphetamine.
         4 When the children were removed, Father had a criminal history and was a known

methamphetamine user who lived in an abandoned recreational vehicle. He was uncooperative and tested
positive for methamphetamine throughout the termination proceedings.
                                                    2
rehabilitation program, which she completed in December 2020.5 Nevertheless, Mother

again tested positive in February 2021.


       According to Amanda Herrada, the Department’s caseworker, Mother refused to

participate in court-ordered drug testing in March 2021. When another drug screen was

scheduled for May, Mother twice failed to appear for testing. At the final hearing, Mother

admitted her drug use was a danger to her children.


       Mother, however, also testified she had “changed.” She claimed she had obtained

a car, rented a clean apartment,6 and could purchase food, but presented no proven

source of income. Although Mother’s family plan required her to attend three weekly

AA/NA meetings and meet with a sponsor, she had not identified a sponsor and claimed

to have forgotten her sign-in sheet reporting when she did attend.                Although she

completed some services, she did not perform additional counseling when recommended

and was unable to verbalize much of what she learned in parenting classes.


       Herrada testified Mother had failed to demonstrate an ability to provide the children

with a safe environment; had constructively abandoned the children; had failed to comply

with the provisions of the court order necessary for the return of her children; and engaged

in conduct and knowingly placed or knowingly allowed the children to remain in conditions

or surroundings that endangered the physical or emotional well-being of the children.

Meanwhile, evidence was presented that the children were doing very well in their

placements.       A.G. (who was age seven at the time of final hearing) successfully

completed the school year; X.G. (who was age two and a half) attended daycare. The



       5 Prior to entering the court-ordered rehabilitation program, Mother had been encouraged to

undergo treatment, but refused.

       6   Herrada testified both Mother and Father’s names were on a lease.
                                                    3
children’s foster parents (who also have other children in their home) expressed an

interest in adopting A.G. and X.G.


        Herrada opined it was in the children’s best interest for Mother’s parental rights to

be terminated. The trial court agreed. In its Order of Termination, the trial court found

that clear and convincing evidence supported the conclusion that Mother had violated

sections 161.001(b)(1)(D), (E), (N), (O), and (P), and that termination of Mother’s parental

rights was in the best interest of the children.


                                                 Analysis


        On appeal, Mother does not challenge the evidence supporting the trial court’s

conclusion that she violated predicate grounds (D), (E), (N), (O), and (P). She contends

there is legally and factually insufficient evidence to support the finding that termination

of her parental rights is in the children’s best interest. The applicable standards of review

are discussed in our opinion in In re Z.N., 616 S.W.3d 133, 135-36 (Tex. App.—Amarillo

2020, no pet.). There is a strong presumption that keeping a child with a parent is in the

child’s best interest.       In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam).

Nevertheless, “A parent’s drug use, inability to provide a stable home, and failure to

comply with a family service plan support a finding that termination is in the best interest

of the child.” In re M.R., 243 S.W.3d 807, 821 (Tex. App.—Fort Worth 2007, no pet.).


        To assess the trial court’s best-interest determination, we may consider the factors

itemized in Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex.1976).7 While the Holley list


        7 The Holley factors are: (1) the desires of the child; (2) the emotional and physical needs of the
child now and in the future; (3) the emotional and physical danger to the child now and in the future; (4) the
parental abilities of the individuals seeking custody; (5) the programs available to assist these individuals
to promote the best interest of the child; (6) the plans for the child by these individuals or by the agency
seeking custody; (7) the stability of the home or proposed placement; (8) the acts or omissions of the parent
which may indicate that the existing parent-child relationship is not a proper one; and (9) any excuse for
the acts or omissions of the parent. Holley, 544 S.W.2d at 371-72.
                                                      4
“is by no means exhaustive, [it] does indicate a number of considerations which either

have been or would appear to be pertinent.” Holley, 544 S.W.2d at 372.8 “The absence

of evidence about some of these considerations would not preclude a fact-finder from

reasonably forming a strong conviction or belief that termination is in the child’s best

interest, particularly if the evidence were undisputed that the parental relationship

endangered the safety of the child.” In re C.H., 89 S.W.3d 17, 27 (Tex. 2005). In some

circumstances, evidence of even one Holley factor may be sufficient. Jordan v. Dossey,

325 S.W.3d 700, 729 (Tex. App.—Houston [1st Dist.] 2010, pet. denied) (citing In re C.H.,

89 S.W.3d at 27).


        We hold that legally and factually sufficient evidence supports the trial court’s

finding that termination of Mother’s parental rights is in the best interests of the children.

See A. J. R. v. Tex. Dep’t of Family & Protective Servs., Nos. 03-19-00661-CV, 03-19-

00662-CV, 2020 Tex. App. LEXIS 2090, at *23 (Tex. App.—Austin Mar. 12, 2020, no pet.)

(citing In re M.V.G., 440 S.W.3d 54, 60 (Tex. App.—Waco 2010, no pet.) (mem. op.)).

During the time Mother was the caretaker of the children, she was using

methamphetamine. On one occasion, Mother and her one-year-old child tested positive

for methamphetamine.


        Despite pending termination proceedings and a court-ordered plan of service

requiring a drug-free lifestyle, Mother continued regular methamphetamine use. She

failed to appear for two other drug tests in the months immediately preceding the final

hearing, permitting the trial court to presume she was continuing to use



        8 See In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam) (citing Family Code section 263.307

[“Factors in Determining Best Interest of Child”] and Holley as providing factors for consideration “when
determining whether termination of parental rights is in the best interest of the child” and also referencing
Family Code section 153.131(b) which provides “a strong presumption that the best interest of a child is
served by keeping the child with a parent.”).
                                                     5
methamphetamine.9          Mother’s efforts at rehabilitation were unsuccessful, as Mother

tested positive for methamphetamine months after completion of the program. This

evidence sufficiently permitted the trial court to find that Mother’s conduct was

endangering to the children’s physical and emotional well-being.10


        The Department’s evidence also showed that after they were removed from the

home, both children were living in a stable, drug-free home and doing well in their foster

placements, school, and daycare. Their foster parents have also expressed an interest

in adopting the children. Mother’s caseworker, Herrada, opined it was in the children’s

best interest for Mother’s parental rights to be terminated, as did the attorney ad litem for

the children.


        Mother testified she was employed by a home health service, but did not have any

assigned patients and could not verify any source of income. Despite Mother’s claims

that she had “changed,” the trial court is permitted to weigh the authenticity of Mother’s

statements in light of the evidence.11 Considering evidence of Mother’s section 161.001

violations and best-interest factors in the light most favorable to the trial court’s finding,

we conclude that a reasonable trier of fact could have formed a firm belief or conviction

that termination of Mother’s parental rights was in the best interest of the children. See


        9 The trial court reasonably could infer that Mother’s failure to submit to court-ordered drug
screening indicated she was avoiding testing because she was using drugs. See In re W.E.C., 110 S.W.3d
231, 239 (Tex. App.—Fort Worth 2003, no pet.) (collected cases cited therein).

        10 “A parent’s decision to engage in illegal drug use during the pendency of a termination suit, when

the parent is at risk of losing the child, may support a finding to a clear and convincing degree that the
parent engaged in conduct that endangered the child’s physical or emotional well-being” In re GC, No. 14-
18-01114-CV, 2019 Tex. App. LEXIS 3771, at *16 (Tex. App.—Houston [14th Dist.] May 9, 2919, pet.
denied) (mem. op.).

        11 Mother’s reliance on this Court’s holding in In re C.A.M., No. 07-21-00043-CV, 2021 Tex. App.

LEXIS 6947 (Tex. App.—Amarillo Aug. 17, 2021) is misplaced. Unlike C.A.M., the caseworker and attorney
ad litem each opined that termination of parental rights was in the children’s best interest, Mother did not
complete her service plan and she continued using methamphetamine throughout the termination
proceedings despite knowing her parental rights were at risk.

                                                     6
In re K.M.L., 443 S.W.3d 101, 116 (Tex. 2014) (legal sufficiency standard). And, viewing

all such evidence in a neutral light, we conclude that the disputed and undisputed

evidence favoring and disfavoring the finding also permitted a reasonable factfinder to

form a firm belief or conviction that termination was in the children’s best interest. See In

re A.B., 437 S.W.3d 498, 502-03 (Tex. 2014) (factual sufficiency standard). Appellant’s

single issue is overruled.


                                        Conclusion


       The trial court’s judgment is affirmed.




                                                         Lawrence M. Doss
                                                            Justice




                                             7